Exhibit 10.1

RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this “Agreement”) is made effective as of the 31st
day of March 2014 (the “Agreement Date”), by and among BankFinancial Corporation
(the “Corporation”), BankFinancial, F.S.B. (the “Bank” or “Employer”), a
federally chartered stock savings bank having its principal office at 15W060
North Frontage Road, Burr Ridge, Illinois, and Christa N. Calabrese
(“Executive”).
WHEREAS, the Bank is a wholly owned subsidiary of the Corporation;
WHEREAS, Executive is an officer of the Bank;
WHEREAS, Executive desires to retire from her employment and positions with the
Bank on terms that are mutually acceptable to her and the Bank;
WHEREAS, Executive and the Bank have arrived at mutually acceptable terms as set
forth more fully in this Agreement;
WHEREAS, the Bank and Executive have previously entered into that certain
Amended and Restated Employment Agreement dated May 6, 2008, as subsequently
amended (the “Employment Agreement”), which is attached hereto as Exhibit A, but
Executive does not have an employment agreement with the Corporation; and
WHEREAS, the Employment Agreement provides for certain payments to be made to
Executive in certain circumstances.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
Section 1.Termination of Employment and Employment Agreement. The Employment
Agreement and Executive’s employment with the Employer shall terminate effective
March 31, 2014 (the “Retirement Date”).
Section 2.    Special Retirement Bonus and Release Payment.
(a)    In recognition of Executive’s contribution to the Bank’s asset quality
performance over an extended period of time during Executive’s tenure as the
Northern Regional President of the Bank, and as separate supplemental
consideration for the release of claims and waiver of rights provided for in
Section 5 of this Agreement, the Employer agrees to pay Executive, a total of
$120,000 in a lump sum on the first scheduled payroll date of the Employer
following the Effective Date (as defined in Section 6 below) (the “Retirement
Bonus”); provided that Executive remains employed by the Employer through the
Retirement Date; provided further, however, that no such Retirement Bonus shall
be payable to Executive if she revokes this Agreement prior to the Effective
Date or if she fails to re-execute this Agreement on or after March 31, 2014,
but not later than April 7, 2014.
(b)    The Bank-owned vehicle in Executive’s possession shall be transferred to
Executive as of the Retirement Date, and Executive shall thereafter be
responsible for all operating expenses for such vehicle, including licensing,
insurance, fuel, and maintenance. The Independently validated Private Party Sale
value of the vehicle shall be included in 2014 compensation and reflected on
Executive’s Form W-2 for 2014.
(c)    Executive shall be entitled to retain the cell phone (and cell phone
number) in Executive’s possession as of the Retirement Date, and Executive shall
be responsible for all expenses associated thereafter.
(d)    Executive acknowledges that the amounts payable pursuant to Section 2(a)
above shall: (i) be paid only as set forth in Section 2(a) above; and (ii) be
subject to all applicable withholding and reporting requirements.
Section 3.    Termination of Benefits. Executive’s continued participation in
all compensation and other benefit plans will cease as of the Retirement Date;
provided that nothing contained herein shall limit or otherwise impair




--------------------------------------------------------------------------------



Executive’s right to receive pension, welfare or similar benefit payments which
are vested as of the Retirement Date under any applicable tax-qualified pension
plan, welfare benefit plan or other tax-qualified or non-qualified benefit
plans, pursuant and subject to the terms and conditions of the applicable plan.
Section 4.    Non-Competition and Other Agreements. Executive acknowledges that
Section 22 of the Employment Agreement expressly provides that certain of the
terms and provisions of the Employment Agreement shall survive the termination
of the Employment Agreement and Executive’s employment with the Bank, including
the non-competition agreements set forth in Section 8(a) of the Employment
Agreement. Executive and the Employer agree that nothing in this Retirement
Agreement is intended to or shall alter or affect the survivability of such
terms and provisions as specified in Section 22 of the Employment Agreement.
Executive and the Employer further agree that, effective on the Retirement Date,
Section 8(a) of the Employment Agreement shall be replaced in its entirety,
without further notice or action on the part of either Executive or the
Employer, with the following:
“Non-Competition. Executive shall not, during the Non-Competition Period (as
hereinafter defined), directly or indirectly, and in any capacity, including as
an individual for Executive’s own account, or as an employee, agent, independent
contractor, consultant, officer, director, stockholder, owner or member of any
association, corporation (whether for profit or not for profit), partnership
(whether general or limited), limited liability company, trust, firm, any
federal, state or local government, agency, commission, board, district or body
politic, any other registered or legal entity of any type (each a “Legal
Entity”), or as an employee, agent, independent contractor or consultant of or
for any person, compete with the Bank or any Affiliate (as defined below) in any
of the following lines of business: the business of originating or purchasing
loans, leases and payment streams thereunder, accepting deposits, selling or
providing insurance, securities, financial planning, and asset management
products and services, accepting referrals of any of the foregoing, and other
business contracts, relationships or activities of the Bank and any Affiliate
(collectively, “Banking Business”) from a place that is located within five (5)
miles of a place where the Bank or any Affiliate maintains a branch, office or
other place of business, or has filed a regulatory notice or application to
establish a branch, office or other place of business (collectively, the
“Restricted Area”). The term “Non-Competition Period” shall mean a period of
twenty-four (24) months commencing on the Retirement Date. The term “Affiliate”
means, for all purposes of this Agreement, any Legal Entity that directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, the Bank. The following Legal Entities are
Affiliates of the Bank: BFC; Financial Assurance Services, Inc.; SXNB
Corporation (an Illinois corporation in dissolution); Success Bancshares, Inc.
(a Delaware corporation in dissolution); and BF Asset Recovery Corporation.”
Executive and the Employer further agree that, effective on the Retirement Date,
Section 8(f) of the Employment Agreement shall be deleted from the Employment
Agreement in its entirety.
Section 5.    Release of Claims and Waiver of Rights. In consideration of the
payment set forth in Section 2 of this Agreement, Executive, on Executive’s own
behalf and that of Executive’s heirs, executors, attorneys, administrators,
successors and assigns, fully releases and discharges the Employer, its parent
companies, predecessors, successors, subsidiaries, affiliates, assigns and all
related entities of any kind or nature, and its and their directors, officers,
trustees, employees, and agents, both in their individual and official
capacities, and the current and former trustees and administrators of any
retirement or other benefit plan applicable to the employees or former employees
of the Employer, in their official and individual capacities, from any and all
liability, claims and demands, including claims, demands or actions arising
under the Employer’s policies and procedures, whether formal or informal, the
United States or State of Illinois Constitutions; the Civil Rights Act of 1964;
the Civil Rights Act of 1991; the Illinois Human Rights Act; the Employee
Retirement Income Security Act of 1974; the Age Discrimination in Employment
Act; Executive Order 11246; and any other federal, state or local statute,
ordinance or regulation with respect to employment, in each case as amended, and
in addition thereto, from any other claims, demands or actions with respect to
Executive’s employment with the Employer or other association with the Employer
through the Effective Date, including Executive’s retirement from the Employer,
any right of payment for disability or any other statutory or contractual right
of payment or any claim for relief on the basis of any alleged tort or breach of
contract under the common law of the State of Illinois or any other state,
including defamation, intentional or negligent infliction of emotional distress,
breach of the covenant of good faith and fair dealing, promissory estoppel, and
negligence. Executive



--------------------------------------------------------------------------------



represents that Executive has not assigned or filed any claim, demand, action or
charge against the Employer, any of its parent companies, any of its
subsidiaries or affiliates, or any of its related entities of any kind or
nature.
Section 6.    Representations by Executive. Executive warrants that she has not
relied on any statements or explanations made by the Employer or its attorney
other than the terms of this Agreement. Executive agrees that she shall
re‑execute this Agreement on or after March 31, 2014 but not later than April 7,
2014, and that no payments shall be made to Executive hereunder unless Executive
re‑executes this Agreement within such time period. Moreover, Executive
acknowledges that she has been afforded the opportunity to be advised by legal
counsel regarding the terms of this Agreement, including the release of all
claims and waiver of rights set forth in Section 5. Executive acknowledges that
Executive has been offered at least twenty-one (21) days to consider this
Agreement. After being so advised, and without coercion of any kind, Executive
freely, knowingly, and voluntarily enters into this Agreement. Executive further
acknowledges that Executive may revoke this Agreement within seven (7) days
after Executive has signed this Agreement and further understands that this
Agreement shall not become effective or enforceable until seven (7) days after
Executive has signed this Agreement as evidenced by the date set forth below
Executive’s signature (each such date, the “Effective Date”). Any revocation
must be in writing and delivered to the principal headquarters office of the
Employer, Attention: Chief Executive Officer and General Counsel, with a copy
concurrently so delivered to General Corporate Counsel to the Employer, Barack
Ferrazzano Kirschbaum & Nagelberg LLP, 200 West Madison Street, Suite 3900,
Chicago, Illinois 60606, to the attention of Donald L. Norman, Jr. If sent by
mail, any revocation must be postmarked within the seven (7)-day period and sent
by certified mail, return receipt requested. In addition, Executive represents
that Executive shall, no later than March 31, 2014, return all property of the
Employer that is in Executive’s possession, custody or control, including all
documents, records and tangible property that are not publicly available and
reflect, refer or relate to the Employer or the Employer’s business affairs,
operations or customers, and all copies of the foregoing.
Section 7.    Non-Disparagement. Executive agrees that, at all times following
the signing of this Agreement, Executive shall not engage in any vilification of
the Employer nor any affiliate nor its or their directors, officers, employees
and agents, and shall refrain from making any false, negative, critical, or
disparaging statements, implied or expressed, concerning the Employer and any
affiliate and its and their directors, officers, employees and agents, including
management style, methods of doing business, the quality of products and
services, role in the community, or treatment of employees. Executive further
agrees to do nothing that would damage the Employer’s and its affiliates’
business reputations or good will.
Section 8.    No Admissions. The Employer denies that it or any of its employees
or agents has taken any improper action against Executive, and Executive agrees
that this Agreement shall not be admissible in any proceeding as evidence of
improper action by the Employer or any of its employees or agents.
Section 9.    Confidentiality. Executive and the Employer agree to keep the
existence and the terms of this Agreement confidential, except for Executive’s
immediate family members or their legal or tax advisors in connection with
services related hereto and except as may be required by the federal securities
laws or other applicable law or in connection with the preparation of tax
returns.
Section 10.    Non-Waiver. The Employer’s waiver of a breach of this Agreement
by Executive shall not be construed or operate as a waiver of any subsequent
breach by Executive of the same or of any other provision of this Agreement.
Section 11.    Governing Law. The validity, interpretation, performance and
enforcement of this Agreement shall be governed by the internal laws of the
State of Illinois, without regard or reference to any principles of conflicts of
law of the State of Illinois, except to the extent that such internal laws are
preempted by the laws of the United States or the regulations of the OCC or any
other agency of the United States.
Section 12.    Entire Agreement. This Agreement sets forth the entire agreement
of the parties with respect to the matters provided for herein, and shall be
final and binding as to all claims that have been or could have been advanced on
behalf of Executive pursuant to any claim arising out of or related in any way
to Executive’s employment with the Employer and the termination of that
employment.



--------------------------------------------------------------------------------



Section 13.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Facsimile transmission of
any executed original document shall be deemed to be the same as the delivery of
the executed original.
Section 14.    Dispute Resolution.
(a)    Arbitration. Except for claims, cases or controversies based on or
arising out of “Section 8 Claims” (as defined in the Employment Agreement), all
claims, cases or controversies arising out of or in connection with either this
Agreement, Executive’s employment with the Employer or the termination or
cessation of such employment (collectively, “Employment Claims”), whether
asserted against the Employer, an Affiliate, and/or an officer, director or
employee of the Employer or an Affiliate, and whether based on this Agreement or
existing or subsequently enacted or adopted statutory or common law doctrines,
shall be finally settled by arbitration conducted by JAMS Endispute or a
successor entity (“JAMS”) in Chicago, Illinois, in accordance with the then
applicable Employment Arbitration Rules and Procedures of JAMS, or in the event
JAMS or a successor in interest of JAMS no longer provides arbitration services,
by the American Arbitration Association or a successor entity (the “AAA”) in
accordance with its then applicable National Rules for the Resolution of
Employment Disputes. The costs and fees imposed by JAMS or the AAA for
conducting such arbitration shall be borne equally by Executive and the Employer
unless the arbitrator determines otherwise. The award rendered by the
arbitrator(s) shall be final and binding upon Executive, the Employer and any
other parties to such proceeding, and may be entered and enforced as a judgment
in any court of competent jurisdiction. The Employment Claims subject to
arbitration hereunder shall include those arising under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act of 1964, as amended,
including the amendments of the Civil Rights Act of 1991, the Older Workers
Benefit Protection Act, the Americans with Disabilities Act, the law of
contract, the law of tort, and other claims under federal, state or local
statutes, ordinances and rules or the common law. Executive and the Employer
acknowledge that by agreeing to arbitration they are relinquishing all rights
they have to sue each other for Employment Claims that do not constitute Section
8 Claims and any rights that they may have to a jury trial on Employment Claims
that do not constitute Section 8 Claims.
(b)    Section 8 Claims. All Section 8 Claims shall be brought, commenced and
maintained only in a state or federal court of competent jurisdiction situated
in the County of Cook or the County of DuPage, State of Illinois. Executive and
the Employer each hereby (i) consents to the exercise of jurisdiction over her
or its person and property by any court of competent jurisdiction situated in
the County of Cook or the County of DuPage, State of Illinois for the
enforcement of any claim, case or controversy based on or arising under
Section 8 of the Employment Agreement; (ii) waives any and all personal or other
rights to object to such jurisdiction for such purposes; and (iii) waives any
objection which it may have to the laying of venue of any such action, suit or
proceeding in any such court.
Section 15.    Miscellaneous. The headings used in this Agreement are for
convenience only, shall not be deemed to constitute a part hereof, and shall not
be deemed to limit, characterize or in any way affect the construction or
enforcement of the provisions of this Agreement. Wherever from the context that
it appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and the pronouns stated in either the
masculine, feminine or the neuter gender shall include the masculine, feminine
and neuter, and the words “include,” “includes” and “including” shall mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation,” respectively. The subject matter and language of this
Agreement have been the subject of negotiations between the parties and their
respective counsel, and this Agreement has been jointly prepared by their
respective counsel. Accordingly, this Agreement shall not be construed against
either party on the basis that this Agreement was drafted by such party or its
counsel. This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs and personal representatives and the Employer
and its successors, representatives and assigns.
[Signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.
BankFinancial, F.S.B.
 




  /s/ F. Morgan Gasior
By:   F. Morgan Gasior                   




Date: March 31, 2014                
Title: Chairman of the Board and Chief Executive Officer
 
 
 




 /s/ Christa N. Calabrese
CHRISTA N. CALABRESE




Date: March 31, 2014                
 
 
Re‑executed this 31st day of
March 2014


/s/ Christa N. Calabrese
CHRISTA N. CALABRESE
 






--------------------------------------------------------------------------------



Exhibit A
[BankFinancial, F.S.B. Amended and Restated Employment Agreement]







